Dawson, C. J.
(concurring): I agree that the action was barred by the three-years provision of the statute of limitations as decided by the district court and affirmed by this court. But it should not be inferred that if this particular action had been begun in time it could have been maintained by this plaintiff. If it could, then in any case of erroneous apportionment of a tax levy by a county *281treasurer, each and all of the one hundred and one local taxing units in the county — cities, townships and school districts — would be privileged to sue the county treasurer and his bondsmen. And some' of such suits would be diligently prosecuted and possibly won; and some might be carelessly tried and perhaps lost. The result would be chaos. Any such action as the plaintiff school board sought to maintain herein, if sufficiently meritorious, should be brought on behalf of the county, not by some subordinate taxing unit of the county. We have had some recent decisions which, although not strictly analogous, logically point to the conclusion I suggest. (School District v. Ellis County Comm’rs, 138 Kan. 274, 25 P. 2d 578; Nemaha County Comm’rs v. City of Seneca, 138 Kan. 895, 28 P. 2d 1034; Harvey County Comm’rs v. School District, 139 Kan. 457, 32 P. 2d 812.)